208 Ga. 190 (1951)
65 S.E.2d 794
PARKER
v.
PARKER.
17502.
Supreme Court of Georgia.
Argued June 11, 1951.
Decided July 9, 1951.
Ronald F. Adams, H. M. Hodges, and Newell Edenfield, for plaintiff.
Hubert A. Strickland and W. Glenn Thomas, for defendant.
HEAD, Justice.
The acknowledgment of counsel for the defendant in error was in compliance with section 7 of the act approved February 1, 1946 (Ga. L. 1946, pp. 726, 735, Code, Ann. Supp., § 6-908.1), and is limited in its approval to the correctness and completeness of the bill of exceptions for presentation to the trial judge. It did not amount to a waiver of service of the bill of exceptions after approval by the trial judge. There being no service or waiver of service of the bill of exceptions, as contemplated by the Code, §§ 6-911, 6-912, it is fatally defective. Henry v. Gillis, 204 Ga. 397 (50 S.E. 2d, 73). Nothing said by this court in Barwick v. Wind, 203 Ga. 827 (48 S.E. 2d, 523), is in conflict with the above ruling.
Writ of error dismissed. All the Justices concur.